DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 27 is objected to because of the following informalities:
Claim 27, line 11: It is the Examiner’s position that the term “said optical sign” should be amended to –said sign—to correct an antecedent basis issue.
Claim 27, line 12: It is the Examiner’s position that the term “the laser beam path” should be amended to –a laser beam path—to correct an antecedent basis issue.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 11, 13, 14, 16, 17, 19, 24, 25, 27-30, and 40-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bell et al. (US 10,223,717; “Bell”).
Regarding claim 1, Bell teaches a method of safely directing a beam from a wireless power-supplying device (2008 in figure 20) towards at least one power-receiving device (2010 in figure 20), said method comprising:
(a)    scanning a field of view for detection of imaging data arising from at least one sign having at least one asymmetric property (See 2-d barcode 1702 in figure 17), associated with at least one power-receiving device (2008);
(b) performing a sign-matching algorithm which maps onto said imaging data at least one representation of a sign obtained from a database containing representations of signs associated with at least one power-receiving device, said signs having at least one asymmetric property, wherein, said mapping is performed using a match between a representation of a sign contained in said database and a portion of said data (Reading a 2-d barcode comprises scanning the barcode and matching the information of the barcode to stored data.);

(d). performing at least one of (i) directing at least one beam towards said at least one power receiving device; and (ii) modifying an operational parameter of said wireless power-supplying device (When the 2-d barcode matches stored data, power transfer commences. Col. 41, lines 4-23).
As for claims 5, 6, and 11, Bell teaches wherein step of claim 1 is only performed if said sign-mapping algorithm determines that said detected image is not representative of a mirror image of a sign contained in said database (A mirrored version of the 2-d barcode would not match stored data in the power transfer system, so power transfer will not commence.);
wherein at least one of (i) the position, (ii) the orientation, and (iii) the co-ordinates in space of the receiver is determined by at least one of said detected sign and said scan pose (For power transfer to commence, as described in col. 39, line 54 through col. 40, line 16, the position of the receiver must be known.);
wherein at least one sign is at least one of (i) attached to at least one receiver, (ii) embedded within a receiver, (iii) has a fixed position relative to at least one receiver, and (iv) contains information regarding the location of at least one receiver (For power transfer to commence, as described in col. 39, line 54 through col. 40, line 16, the position of the receiver must be known).

(a)    a transmitter (2008) adapted to emit wireless power;
(b)    a detector (barcode scanner) adapted to detect data in a field of view; and
(c)    at least one controller (within manager 2016), said at least one controller adapted to:
(i) receive signals from said detector (barcode scans);
(ii) access a database (2018) containing one or more representations of signs associated with at least one receiver, said signs having at least one asymmetric property (2-d barcodes have asymmetric features);
(iii) execute a sign-matching algorithm which maps at least one of said representations onto said detected data (Reading a 2-d barcode comprises scanning the barcode and matching the information of the barcode to stored data);
(iv) determine that at least a portion of said detected data matches at least one representation of a sign contained in said database (Reading a 2-d barcode comprises scanning the barcode and matching the information of the barcode to stored data); and
(v) perform at least one of (i) instructing said transmitter to direct at least one beam towards said at least one power receiving device, and (ii) modifying an operational parameter of said wireless power-supplying device (When the 2-d barcode matches stored data, power transfer commences. Col. 41, lines 4-23).
As for claim 14, Bell teaches wherein said determining by said controller indicates that a beam directed in said pose did not undergo a reflection, such that a direct line of sight between said at least one receiver and said transmitter is indicated (A 
Regarding claim 16, Bell teaches a system (Figure 20) for transmitting optical wireless power from a transmitter (2008) to at least one receiver (2010), said system comprising:
at least one transmitter (2008) adapted to emit a beam of said optical wireless power, said at least one transmitter being configured to direct said beam towards said at least one receiver (2010), and said at least one receiver being adapted to convert said beam into electrical energy (Col. 7, lines 50-63); and
a sign identification system (2-d barcode scanner) associated with said at least one transmitter, said sign-identification system adapted to identify signs associated with said at least one receiver (See 2-d barcode associated with the receiver in figure 17),
wherein said sign identification system is adapted to distinguish an image of at least one sign from a mirror image of said at least one sign (The original 2-d barcode will be read as a receiver identifier, while a reflected version of the 2-d barcode would not match stored data in the power transfer system).
Regarding claims 17, 19, 24, and 25, Bell teaches wherein said mirror image is distinguishable from an image of said sign even after at least one of (i) rotation of any magnitude about an axis perpendicular to the plane of the sign, (ii) rotation of less than 90° about an axis in the plane of the sign, (iii) magnification or reduction of said image, (iv) rotation of said image, and (v) after a zoom operation on said image (This will be true in Bell due to the asymmetric features of the 2-d barcode of Bell.);

wherein at least one sign is at least one of (i) attached to at least one receiver, (ii) embedded within a receiver, (iii) has a fixed position relative to at least one receiver, or (iv) contains information regarding the location of at least one receiver (For power transfer to commence, as described in col. 39, line 54 through col. 40, line 16, the position of the receiver must be known);
wherein said sign-identification system is adapted to execute a sign-matching algorithm which maps at least one item from a database containing one or more representations of signs onto said at least one detected sign (Reading a 2-d barcode comprises scanning the barcode and matching the information of the barcode to stored data), said signs being associated with at least one power-receiving device and having at least one asymmetric property (Note asymmetric configuration of the example 2-d barcode in figure 17.).
As for claim 27, Bell teaches a system (Figure 20) for providing information to a wireless power supply system, comprising:
a sign having symmetry properties such that an image of said sign generated by either (i) a direct reflection from said sign to said wireless power supply system or (ii) a direct emission from said sign to said wireless power supply system, is distinguishable from a mirror image of said sign (see asymmetric properties of the 2-d barcode in figure 17),

As for claims 28-30 and 40-42, Bell teaches wherein said wireless power supply system is provided with instructions to adjust its operational parameters according to the information provided by said detection of said optical sign (When the 2-d barcode matches stored data, power transfer commences. Col. 41, lines 4-23);
wherein said provision of instructions comprises pre-encoded instructions, instructions received from a database, instructions received over a network, or instructions received through a wired connection (Col. 26, lines 50-57);
wherein said sign is at least one of optical, electric, or electromagnetic (The barcode sign is read optically.);
wherein said scanning is performed by steering a beam emitted by said wireless power-supplying device, such that said beam reflected off said at least one sign travels in the reverse direction as that of said scanning beam, from said wireless power-receiving device to said wireless power-supplying device (This limitation is met by the basic configuration of the scanning device and device to be scanned being directly in front of each other. This is how barcodes are scanned.);
wherein said system further comprises a scanner (barcode scanner) adapted to scan a field of view for detection of said at least one sign;
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Tsikos et al. (US 2003/0019931; “Tsikos”).
As for claim 3, Bell teaches the method according to claim 1, as detailed above, but fails to teach wherein said sign-matching algorithm is additionally performed by mapping at least one of: (i) a mirror image, (ii) a rotation, and (in) a zoom operation of said detected image onto any of said representations of asymmetric signs contained in said database.
However, it is well-known to those of ordinary skill in the art to modify a barcode, e.g. mirroring, rotating, and zooming, during scanning in order to read the barcode. For example, see para. [0926] of Tsikos.

As for claim 4, Bell teaches wherein said modifying of operational parameters includes preventing wireless power supply if said mirror image of said detected image maps onto any representations of signs contained in said database (A mirrored version of the 2-d barcode would not match stored data in the power transfer system, so power transfer will not commence.).

Conclusion
The prior art made of record and not relied upon teaches identifying receiver devices in wireless power transfer systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        July 28, 2021